Citation Nr: 1436328	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to February 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a brief dated May 2014, the Veteran's representative cites to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and states that the Veteran's diagnosed adjustment disorder with anxiety and depression should be considered in conjunction with the claim for entitlement to service connection for PTSD.  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id at 5.

A review of the record reveals that a June 1982 rating decision denied service connection for a nervous condition with reduced stress tolerance and memory problems.  The evidence of record at that time included diagnoses of an avoidant personality disorder and adjustment disorder with anxious and depressed mood.  The Veteran submitted a timely notice of disagreement and the RO issued a Statement of the Case.  The Veteran did not appeal.  Therefore, the June 1982 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2009, the Veteran filed a claim for service connection for PTSD.  Claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Here, PTSD is a separate and distinctly diagnosed disease and was not of record at the time of the prior final June 1982 rating decision.  The record shows no diagnosis for any acquired psychiatric disorder during the appeal or in close proximity to the Veteran's claim for service connection for PTSD.  The Veteran has not made any statements related to psychiatric symptoms.  In light of the above, the Board finds that the claim for entitlement to service connection for PTSD does not encompass a claim for an acquired psychiatric disorder other than PTSD.  See Clemons, Vet. App. 1 (2009).

Nonetheless, the Board finds that the statements in the May 2014 representative's brief constitute a request to reopen the previously denied claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Because this issue has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The competent evidence of record does not reflect a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in July 2009 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of grant of service connection for PTSD.  A VA Form 21-0781 for statement in support of claim for service connection for PTSD was enclosed with the VA letter.

The claims file includes the Veteran's service treatment records, service personnel records, and VA medical treatment records.  The Veteran has not been provided a VA examination in connection with the claim for entitlement to service connection for PTSD.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  Id.

In this case, as will be discussed below, there is no competent evidence of a current diagnosed disability and the record does not reflect persistent or recurrent symptoms of a disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As there is no current disability, a remand for a VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Legal Criteria

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of PTSD must conform to the criteria of DSM-IV. 38 C.F.R. § 4.125 (2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

The Veteran contends that he has PTSD.  The Veteran did not return the VA Form 21-0781 that was enclosed with the July 2009 VA letter, and has not described an in-service stressor.  The record shows that an August 2007 PTSD screen was negative.  The evidence is absent for any diagnosis for PTSD within the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Establishing PTSD as a disability for VA purposes requires diagnostic testing and a diagnosis conforming to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2013).  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose a disability such as PTSD.  Therefore, the Veteran's statements do not constitute competent evidence of a diagnosis of PTSD.


In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


